CARPENTER, J.
This is an action of assumpsit brought to recover the purchase price for several hundred pounds of yarn sold and delivered by the plaintiff to the defendant.
The case was tried before this Court with a jury and the jury returned a verdict for the plaintiff in the sum of $729.42. The case is now before this Court on defendant’s motion for a new trial.
The main contention in the case was as to whether or not the yam sold and delivered was woolen yarn. The plaintiff contended that the order called for woolen yarn and samples were submitted before the order was given. Defendant contended that the yarn was *165not woolen yam, but was made up of cotton and other materials.
For Plaintiff: Frank O’Brien, Mc-Guinness.
For defendant: Max Winograd.
There was considerable evidence introduced both by the plaintiff and by the defendant to sustain their respective positions, and the jury found that the yarn was as represented and was as ordered by the defendant, and thereupon returned a verdict for the plaintiff.
The Court feels that substantial justice has been done and the motion for a new trial is denied.